Opinion by
Judge Crumlish, Jr.,
"We have before us the appeal of Thomas C. Williams, D.M.D., from the decision of the Court of Common Pleas of Montgomery County which affirmed the decision of the Zoning Hearing Board of Lower Gwynedd Township denying his application for a special exception to the Township’s Zoning Ordinance. Appellant had sought to construct a professional office building in an A-Besidential District.
We have reviewed the briefs and the entire record and, after careful study of the Ordinance, we are convinced that the decision of the court below is correct and we therefore affirm it on the able opinion of Judge Louis D. Stepan, which is found at No. 75-14260 Civil Division, Court of Common Pleas of Montgomery County, filed July 1, 1976.
Judge Mencer dissents.
Order
And Now, this 26th day of July, 1978, the order of the Court of Common Pleas of Montgomery County is affirmed, and is found at No. 75-14260 Civil Division, Court of Common Pleas of Montgomery County, filed July 1, 1976.